Citation Nr: 0519540	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-28 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for chloracne.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and the County Service Representative


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
PTSD and denied service connection for chloracne.  In March 
2003, the RO granted service connection for PTSD with a 30 
percent rating.  In July 2004, the RO increased the veteran's 
rating for PTSD to 50 percent and granted service connection 
for chloracne with a 10 percent rating.  The RO also denied 
the veteran's claim for TDIU.  The veteran requests higher 
ratings for PTSD and chloracne and requests a total 
disability rating based upon individual unemployability due 
to a service-connected disability.

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in April 2005.  A 
transcript of the hearing is of record.

In August 2004, the veteran submitted a claim for entitlement 
to service connection for acne vulgaris.  This issue has not 
been adjudicated by the RO and is being referred to the RO 
for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the veteran submitted a claim in March 
2001 for entitlement to service connection for chloracne.  In 
July 2004, the RO granted the veteran service connection for 
chloracne with a 10 percent evaluation effective March 16, 
2001, the date of the veteran's claim.  The veteran has 
requested an initial evaluation in excess of 10 percent for 
chloracne.  The veteran is currently rated under 38 C.F.R. 
§ 4.118 for disabilities of the skin.  Effective August 30, 
2002, the rating criteria for skin conditions were amended.  
However, because the effective date of the award was prior to 
that date, the chloracne should have been evaluated under 
both the old and the revised rating criteria.  

According to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  In deciding such a case, the Board must determine 
whether the previous or revised version is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).  

In this case, the RO must apply the version of the rating 
criteria for disabilities of the skin that were in effect 
prior to the August 30, 2002 amendment for the period from 
March 2001 to August 29, 2002 and then determine whether the 
pre-amended criteria or the amended criteria is more 
favorable to the veteran for the period beginning March 30, 
2002.  According to the record, the RO only applied the 
amended criteria when rating the veteran's disability for the 
entire claims period.  In addition, the veteran did not 
receive notice of the criteria that was in effect prior to 
August 30, 2002.  Therefore, the RO should provide notice to 
the veteran of the rating criteria for disabilities of the 
skin in effect prior to August 30, 2002.  In addition, the RO 
should rate skin disability based on the pre-August 30, 2002 
rating criteria for the period March 16, 2001 to August 29, 
2002, and for the period August 30, 2002 to the present, the 
RO should determine which rating criteria is more favorable 
to the veteran and use that criteria to rate the veteran's 
disability.

The Board also notes that the veteran submitted a claim for 
TDIU in April 2003.  The RO denied the veteran's claim in 
July 2004 and December 2004 decision review officer 
decisions.  The veteran submitted a statement in January 
2005, which the Board has construed as a notice of 
disagreement to the denial of the veteran's claim.  In such 
situations, the United States Court of Appeals for Veterans 
Claims has held that the Board should remand the matter to 
the RO for the issuance of a statement of the case.   See 
Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Further, included in the veteran's case file is a decision by 
the Social Security Administration (SSA) granting disability 
benefits to the veteran based partly on his PTSD symptoms.  
However, the underlying medical records are not included in 
the case file.  As records supportive of the veteran's claim 
might be in the possession of the SSA, the RO should obtain 
any records pertaining to the veteran's receipt of SSA 
disability benefits, to include the medical records on which 
the SSA's disability determination was made.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or private, which have 
treated the veteran for his claimed 
disabling conditions.  After the veteran 
has signed the appropriate releases, 
those materials not currently of record 
should be obtained and associated with 
the claims folders.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The RO is to provide the veteran and 
his representative a Statement of the 
Case (with an appropriate period of time 
to respond) pertaining to the issue of 
entitlement to TDIU, in accordance with 
38 C.F.R. § 19.29, unless that matter is 
resolved by granting the benefits sought, 
or by the veteran's withdrawal of his 
Notice of Disagreement.  See 38 C.F.R. § 
19.26; see also Manlincon, supra.  If, 
and only if, a timely substantive appeal 
is received should that matter thereafter 
be returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2004).

4.  The RO should provide the veteran 
with notice of the rating criteria for 
disabilities of the skin that were in 
effect prior to August 30, 2002, as found 
in 38 C.F.R. § 4.118 (2002).  The RO 
should then rate the veteran's chloracne 
disability based on these criteria for 
the period March 16, 2001 to August 29, 
2002.  For the period beginning August 
30, 2002, the RO should determine whether 
the rating criteria in effect prior to 
August 30, 2002 or the amended criteria 
are more favorable to the veteran and 
rate using the more favorable criteria.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken. 

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


